     Case 2:20-cv-00928-EEF-JVM Document 110-1 Filed 06/22/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 TERRI LEWIS STEVENS AND JENNIFER AND                  CIVIL ACTION
 CRAIG RIVERA
 Plaintiffs,                                           NO. 2:20-cv-0928 (EEF)(JVM)
 vs.                                                   JUDGE: FALLON
 THE ST. TAMMANY PARISH GOVERNMENT                     MAGISTRATE: VAN MEERVELD
 AND THE STATE OF LOUISIANA THROUGH
 ITS LOUISIANA DEPARTMENT OF
 ENVIRONMENTAL QUALITY
 Defendants.

     SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
       THE PENDING MOTIONS TO DISMISS AS MOOT AND OPPOSITION
        TO MOTIONS TO FILE REPLY MEMORANDA (DOCS. 106 AND 107)

MAY IT PLEASE THE COURT:

                         I. PERTINENT PROCEDURAL HISTORY

       On June 19, 2020 at 1:58 p.m., the STPG filed a motion for leave to file Doc. 106-2, a 14-

page reply brief that almost in its entirety addressed the allegations of the second amended

complaint. Later that afternoon, the LDEQ filed a motion for leave to file Doc. 107-2, which

attempted to accomplish the same thing and also attached a press release from the STPG

trumpeting a ruling that was actually reversed (untimely) by Judge Fendlason. The LDEQ, without

citing any law, complains that the second amended complaint was insufficient to dismiss the

LDEQ as a party.

       Despite the fact that undersigned counsel was out of town for the weekend and had no

printer, he filed Doc. 108, a notice of dismissal of the LDEQ under Rule 41(A)(1)(a)(i), and cited

authority to support the propriety of dismissal of a party under Rule 41 and also through

amendment pursuant to Rule 15(a). Unfortunately and on account of lack of a printer, the




                                                1
     Case 2:20-cv-00928-EEF-JVM Document 110-1 Filed 06/22/20 Page 2 of 3



undersigned was unable to respond to the two memoranda until his return this morning to New

Orleans.

       On June 16, 2020, the STPG filed a 46-page brief in the state court that not only contradicts

certain of the contentions made in its memoranda in support of its motions to dismiss [65-1] but

may contain one or more judicial admissions that are inconsistent with the STPG’s affirmative

defenses of res judicata and claim preclusion that are improperly asserted by its motion to dismiss.

This is filed as Exhibit 1 hereto.

                             II. SUMMARY OF THE ARGUMENT

       1.      Quality legal work takes time. There was simply no time between Friday afternoon

and the hearing on June 23, 2020 within which to address twenty-three pages of almost entirely

new arguments that should have been raised by one or more new motions to dismiss, if appropriate,

directed to the second amended complaint.

       2.      Quality work by this or any other court takes preparation and thought. This is why

L.R. 7.2 requires at least fifteen days prior to the date of the notice of hearing and an opposition

no later than eight days prior to the date of the hearing.

       3.      As the STPG’s reply memorandum is equally an attempt to attack the second

amended complaint, leave to file it should be denied.

                                         III. ARGUMENT

       The Court’s courtroom deputy has kindly informed the undersigned that the hearing will

be restricted to the motion to dismiss filed by the STPG. Although the undersigned has a doctor’s

appointment in Covington at 3:00 p.m. today, every effort will be made to prepare for STPG’s

motion to dismiss, including its reply memorandum, if permitted to be filed.




                                                  2
     Case 2:20-cv-00928-EEF-JVM Document 110-1 Filed 06/22/20 Page 3 of 3



                                        CONCLUSION

       Given the extensive memoranda filed in support of the motion to file the second amended

complaint and in support of the motion for expedited hearing of that motion, neither of which was

addressed in the STPG’s reply memorandum which almost exclusively addresses the second

amended complaint, leave to file the reply memorandum should be denied.

                                                   Respectfully submitted,
                                                   KOERNER LAW FIRM
                                                   /s/ Louis R. Koerner, Jr.
                                                   Louis R. Koerner, Jr.
                                                   Louisiana Bar 7817
                                                   1204 Jackson Avenue
                                                   New Orleans, Louisiana 70130
                                                   New Orleans: 504-581-9569
                                                   Telecopier: 504-324-1798
                                                   (Cellular) 504-405-1411
                                                   e-mail: koerner@koerner-law.com
                                                   URL: http:/www.koerner-law.com
                                                   Attorneys for Terri Lewis Stevens and
                                                   Jennifer and Craig Rivera

                                       CERTIFICATE

       I hereby certify that a copy of the foregoing pleading has been served upon all interested

counsel by ECF filing on June 22, 2020.

                                                    /s/Louis R. Koerner, Jr.
                                                    Louis R. Koerner, Jr.




                                               3
